This case is before the court upon appellant's motion for a rehearing in which he complains at length *Page 88 
of this court's refusal to consider the error of the lower court in admitting testimony as to what occurred in the conversation between appellant and the deceased. Our statute has provided that if any person is aggrieved over the admission of testimony upon a criminal trial, he shall make known his objection to the court and if the same is overruled that he shall preserve the entire matter and present it to this court by means of a bill of exceptions, the requisites and formalities of which are both statutory and have been passed upon by this court in decisions without number. If this appellant desired to make an objection to the introduction of the testimony of the witness Bane, and get the court's action thereon brought before this court for review it was his plain duty to have taken his exception to the action of the trial court and to have embodied said exception in a bill which it was his duty to have approved and filed within thirty days after the adjournment of the court, or else to have brought before this court in a legal way some sufficient excuse for not having done so. We decline to consider the bill of exceptions seeking to present this erroneous action of the court below for the reason that the said bill was not filed in the trial court within the statutory time. This is perfectly apparent from an inspection of the same and we are not at liberty to consider any reason that may be presented by appellant in argument here why said evidence was admitted and the harm that might have resulted to appellant therefrom. These are matters which should have appealed to appellant's counsel and induced him to present his objections to this court in a proper manner.
What we have just said applies to the other contention, made by appellant on this motion for rehearing, to-wit, that the court committed a fundamental error in his charge. No exception was taken to the charge of the court below, notwithstanding the fact that the statute expressly provides that if there be objection which the appellant desires to present here that he must make his objection known in writing and before the charge is read to the jury. Having wholly failed to do this, it is entirely too late for appellant to come before this court and attempt to argue that the charge is incorrect.
What we have just said applies to the remaining ground of appellant's motion, to-wit, that the court refused to give his special charge as requested. The statutes of this State plainly require that every charge that is requested of the court must be requested before the argument of the case, and this fact must appear from the charge or the bill of exceptions retained to the court's action in refusing to give it. The special charge in this case has nothing in it or around it, before it or after it, upon its face or by bill of exceptions or in any other manner to show whether it was presented to the court and by him refused before the trial begun or after the verdict was brought in. The court cannot tell whether the special *Page 89 
charge was presented before the argument begun or not, and certainly cannot in that condition of the record be called upon to consider whether the principle embodied in such special charge is correct or not.
The motion for rehearing is accordingly overruled.
Overruled.